UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2344


ANNA GIABOURANI,

                Plaintiff – Appellant,

          v.

WELLS FARGO BANK, N.A.,

                Defendant – Appellee,

          and

ELIZABETH MADDEN,

                Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:12-cv-00042-MR)


Submitted:   October 18, 2016              Decided:   November 14, 2016


Before KING, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward L. Bleynat, Jr., FERIKES & BLEYNAT, PLLC, Asheville,
North Carolina, for Appellant. Jim D. Cooley, W. Clark Goodman,
WOMBLE CARLYLE SANDRIDGE & RICE, LLP, Charlotte, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Anna     Giabourani    appeals       the   district    court’s      orders

dismissing her claim of negligent representation and granting

summary   judgment   for    the   Appellee      on   Giabourani’s     remaining

claims and on the Appellee’s counterclaims.                We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                   Giabourani v.

Wells Fargo Bank, N.A., No. 2:12-cv-00042-MR (W.D.N.C. Sept. 30,

2013 & Sept. 29, 2015).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court     and   argument    would   not    aid   the

decisional process.

                                                                       AFFIRMED




                                      3